Appeal from a judgment of the Erie County Court (Joseph P. McCarthy, J.), rendered December 14, 2001. The judgment convicted defendant, after a nonjury trial, of robbery in the second degree (two counts) and intimidating a witness in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a bench trial of two counts of robbery in the second degree (Penal Law § 160.10 [1], [2] [a]) and one count of intimidating a witness in the third degree (§ 215.15 [1]). Contrary to defendant’s contention, the verdict is not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]). The credibility of witnesses is an issue for the fact-finder to resolve, and we cannot conclude that County Court here failed to give the evidence the weight it should be accorded (see id,.). Present—Pigott, Jr., P.J., Pine, Wisner, Scudder and Kehoe, JJ.